286 S.W.3d 868 (2009)
PRO CONSTRUCTION SERVICES, INC., Appellant,
v.
ADLER LOFTS, LLC, Robert W. Wood, and St. Johns Bank & Trust Co., Respondents.
No. ED 91979.
Missouri Court of Appeals, Eastern District, Division Three.
July 14, 2009.
John J. Hall, St. Louis, MO, for Appellant.
Paul J. Puricelli, Steven M. Cockriel, Michael A. Campbell, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Pro Construction Services, Inc. ("PCS") appeals from the judgment of the trial court granting Adler Lofts, LLC ("Adler Lofts") and Robert W. Wood's ("Wood") motion to enforce a settlement agreement.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).